Title: To George Washington from John Augustine Washington, 4 April 1784
From: Washington, John Augustine
To: Washington, George



My dear Brother
Bushfield [Westmoreland County, Va.]4th Apl 1784

I had flattered myself long before this to have paid my respects to you at Mt Vernon, and some time in this Month my Family intended a Visit—but many things have hapned to prevent the execucion of my plan heatherto—first the Frost which continued very late, & when the weather was brakeing up a little, we got the Melancholy Acct of the untimely death of my Son Augustine, whose loss affected me a gooddeal, as I had entertain’d very high expectations from him, he had nearly finished his Education, was bless with abilities, to quallify him for any of the Learned Professions—and possesed as sweet a disposicion as ever a Youth did, I intended this fall or at the farthest next spring to have sent him to Edinborough to study Phisick —I wish to God Mrs Washington could have borne this loss as well as myself—but the shock was too great for her infirm frame to bear with any tolorable fortitude, upon the first communication she fell into a Strong Convulsion which continued for some time, and when that went of, she lay for near four hours in a state of insencibility, when her reason returnd, her grief did also and she had a return of the Fit. she is now in a very low state both of Boddy and mind, I thought that the most likely way to quiet her mind, was to get her Children about her, Corbin has been down some time, and as soon as Potomack opened I wrote to Bushrod to come as far as Baltimore in the Stage where I would have horses sent (after allowing as many days as I thought it would take for my letters to reach him and for him to get to that place)—my Servant and horses have been gone of three weeks this day, & I can hear nothing of them which has induced me to send of another messenger to inquire after the first. I was about 10 days past attacked with the Gout the Fit I believe has been slight, tho for part of the time it was with difficulty I could hobble across the Floor with the assistance of Crutches, at present my foot is easy, but I am

not able to ware either Shoe or Boot—should Bushrod return shortly, as soon as he has spent some days with his Mama and recovered from the fatigue of his Journey, he and Corbin and my Self will do ourselves the pleasure of waitg on you, unless I should hear that you are gone to the northward, I think I have been informed you intended to Philadelphia this Month—if you do go, I should be happy to get information at Hooes Ferry or Mr Laur[enc]e Washingtons as I will regulate my comeing accordingly.
I most sincerely congratulate you, on the suckcess that has attended your unw[e]aryed diligence for 8 Years past, and on yr retirement to domestic happiness—that you may long injoy good health and every blessing this world can affourd is my most ardent wish in which Mrs Washington most cordially joins me, as also in our Love and best wishes to my Sister—I am with every Sentimen of true Affection My dear Brother Sincerely Yours

John Auge Washington

